964 N.E.2d 508 (2012)
357 Ill. Dec. 829
PEOPLE State of Illinois, respondent,
v.
Juvon F. MAYS, petitioner.
No. 113685.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Mays, case No. 4-09-0840 (12/15/11). The appellate court is directed to address the merits of defendant's ineffective assistance of counsel claims and/or to address defendant's argument that the trial court failed to conduct any inquiry into defendant's post-trial claims of ineffective assistance of counsel.